Case 3:18-cv-00428-DMS-MDD Document 245 Filed 10/05/18 PageID.3917 Page 1 of 3



        Lee Gelernt*                                 Bardis Vakili (SBN 247783)
   1    Judy Rabinovitz*                             ACLU FOUNDATION OF SAN
        Anand Balakrishnan*                          DIEGO &
   2    AMERICAN CIVIL LIBERTIES                     IMPERIAL COUNTIES
        UNION FOUNDATION                             P.O. Box 87131
   3    IMMIGRANTS’ RIGHTS PROJECT                   San Diego, CA 92138-7131
        125 Broad St., 18th Floor                    T: (619) 398-4485
   4    New York, NY 10004                           F: (619) 232-0036
        T: (212) 549-2660                            bvakili@aclusandiego.org
   5    F: (212) 549-2654
        lgelernt@aclu.org                            Stephen B. Kang (SBN 292280)
   6    jrabinovitz@aclu.org                         Spencer E. Amdur (SBN 320069)
        abalakrishnan@aclu.org                       AMERICAN CIVIL LIBERTIES
   7                                                 UNION FOUNDATION
        Attorneys for Petitioner-Plaintiff           IMMIGRANTS’ RIGHTS PROJECT
   8    *Admitted Pro Hac Vice                       39 Drumm Street
                                                     San Francisco, CA 94111
   9                                                 T: (415) 343-1198
                                                     F: (415) 395-0950
  10                                                 skang@aclu.org
                                                     samdur@aclu.org
  11

  12
                            UNITED STATES DISTRICT COURT
  13                      SOUTHERN DISTRICT OF CALIFORNIA

  14
       Ms. L., et al.,                                    Case No. 18-cv-00428-DMS-MDD
  15
                             Petitioner-Plaintiff,
  16   v.
                                                          Date Filed: October 5, 2018
  17   U.S. Immigration and Customs Enforcement
       (“ICE”), et al.,
  18
                                                          PLAINTIFFS’ NOTICE OF
  19                       Respondents-Defendants.        MOTION AND MOTION TO
                                                          FILE RESTRICTED EXHIBIT
  20

  21

  22

  23

  24

  25

  26
  27

  28
Case 3:18-cv-00428-DMS-MDD Document 245 Filed 10/05/18 PageID.3918 Page 2 of 3



   1         Plaintiffs respectfully request that the Court permit the filing of a restricted
   2   Exhibit.
   3         The Exhibit, which is attached to the Joint Motion to For Leave to File Third
   4   Amended Class Action Complaint and to File Under Pseudonym [Dkt. 244] as
   5   Exhibit C, contains the names of members of the class matched with the
   6   pseudonyms they seek to use in this lawsuit. For their privacy and safety, Plaintiffs
   7   request permission that Plaintiffs’ names and any personal identifying information
   8   that could lead to the identification of Plaintiffs by non-parties, shall not be publicly
   9   disclosed.
  10
       Dated: October 5, 2018                     Respectfully Submitted,
  11
                                                  /s/Lee Gelernt
  12   Bardis Vakili (SBN 247783)                 Lee Gelernt*
       ACLU FOUNDATION OF SAN                     Judy Rabinovitz*
  13   DIEGO & IMPERIAL COUNTIES                  Anand Balakrishnan*
       P.O. Box 87131                             AMERICAN CIVIL LIBERTIES
  14   San Diego, CA 92138-7131                   UNION FOUNDATION
       T: (619) 398-4485                          IMMIGRANTS’ RIGHTS PROJECT
  15   F: (619) 232-0036                          125 Broad St., 18th Floor
       bvakili@aclusandiego.org                   New York, NY 10004
  16                                              T: (212) 549-2660
       Stephen B. Kang (SBN 2922080)              F: (212) 549-2654
  17   Spencer E. Amdur (SBN 320069)              lgelernt@aclu.org
       AMERICAN CIVIL LIBERTIES                   jrabinovitz@aclu.org
  18   UNION FOUNDATION                           abalakrishnan@aclu.org
       IMMIGRANTS’ RIGHTS PROJECT
  19   39 Drumm Street
       San Francisco, CA 94111                    Attorneys for Petitioner-Plaintiff
  20   T: (415) 343-1198                          *Admitted Pro Hac Vice
       F: (415) 395-0950
  21   skang@aclu.org
       samdur@aclu.org
  22
  23
  24
  25
  26
  27
  28

                                                   1
Case 3:18-cv-00428-DMS-MDD Document 245 Filed 10/05/18 PageID.3919 Page 3 of 3



   1
   2
   3   Dated: October 5, 2018               Respectfully Submitted,

   4                                        /s/ Wilson G. Barmeyer
   5   Sirine Shebaya*                      Wilson G. Barmeyer*
       Johnathan Smith *                    EVERSHEDS SUTHERLAND (US) LLP
   6   MUSLIM ADVOCATES                     700 Sixth Street NW, Suite 700
   7   P.O. Box 34440                       Washington, DC 20001
       Washington, D.C. 20043               T: (202) 383-0100
   8   T: (202) 897-2622                    F: (202) 637-3593
   9   F: (202) 508-1007                    wilsonbarmeyer@evershedssutherland.co
       sirine@muslimadvocates.org           m
  10   johnathan@muslimadvocates.org
  11
       Aaron M. Olsen (SBN 259923)
  12   HAEGGQUIST & ECK, LLP
  13   225 Broadway, Suite 2050
       San Diego, CA 92101
  14   T: (619) 342-8000                    *Pro Hac Vice to be filed
  15   F: (619) 342-7878                    Attorneys for Plaintiffs Dora and Alma as
       aarono@haelaw.com                    to Count III
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           2                                18cv0428
